Citation Nr: 1820180	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for removal of upper right lung. 


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a Decision Review Officer during a June 2015 hearing in Columbia, South Carolina.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A review of the record indicates that the Veteran's service treatment records  (STRs) are incomplete.  The STRs of record include the Veteran's entrance examination in 1969, dental records, immunization records and various treatment notes.  However, there are no other entry or separation examinations of record to cover the Veteran's three separate periods of active duty service, and there are only a handful of treatment records to cover the 8 years that he served.  

The Veteran asserts that the removal of his upper right lung is related to a collapsed lung that he sustained during service.  Throughout the pendency of his appeal, the Veteran has referred to surgical intervention to re-inflate his lung during service, post-injury consultation with his doctor regarding risk factors for future lung conditions, and two periods of pneumonia related to his in-service lung injury.  The partial STRs of record contain only one notation related to trauma to the lung, dated January 1977.  There are no records of his hospitalization or follow-up.  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. § 3.159(c) (2017).  This includes a duty to make reasonable efforts to assist a Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.  § 5103A; 38 C.F.R. § 3.159(c).  In that regard, VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  In addition, VA must make reasonable efforts to obtain records not in the custody of a Federal department or agency.  38 C.F.R.  § 3.159(c).  

The record shows that, in November 2012, after the Veteran filed his claim, the RO requested the Veteran's service medical records, and later that month "all available requested records" were sent to the RO.  However, in September 2013, before a decision was rendered on this claim, the RO noted that the Veteran's claims file contained only partial STRs and prepared a note to file indicating that a "service treatment record memo" was needed.  There is no indication that any such memo was prepared or that the Veteran was notified about the missing STRs.  

The Board finds that the RO did not discharge its duty to assist the Veteran and a remand is necessary to obtain and associate with the file any outstanding service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate records repositories and request a search for all of the Veteran's service records, including service treatment records, from July 1969 to March 1977.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified via memo and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Then, readjudicate the claim in light of all of the evidence of record.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and afford them a reasonable period of time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




